Citation Nr: 0410700	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to an automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from October 1985 to August 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In November 2003, the veteran had a video conference with the 
undersigned Veterans Law Judge.


REMAND

The veteran seeks entitlement to the following VA benefits:  
specially adapted housing; a special home adaptation grant; and an 
automobile and adaptive equipment or adaptive equipment only.  She 
maintains that she requires such benefits, because her service-
connected disabilities have resulted in the loss of use of her 
lower extremities.

Generally, assistance in obtaining suitable housing or necessary 
special home adaptations to accommodate the veteran's 
disability(s) may be authorized when, due to service-connected 
disability(s), the veteran has lost or lost the use of both lower 
extremities, so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2003).  

Generally, assistance in obtaining an automobile or other suitable 
conveyance and necessary adaptive equipment may also be made 
available where, due to service-connected disability(s), the 
veteran has sustained the loss or permanent loss of use of one or 
both feet.  38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. § 3.808 
(2003).

The veteran's service-connected disabilities consist of the 
following:  post-traumatic stress disorder (PTSD), evaluated as 
100 percent disabling; chronic low back syndrome with 
spondylolisthesis at L5-S1 with bilateral facet arthropathy at L4-
L5 and L5-S1, evaluated as 40 percent disabling; retropatellar 
pain syndrome on the right with a history of meniscal repair, 
evaluated as 20 percent disabling; left knee pain with 
chondromalacia, evaluated as 20 percent disabling; and occipital 
neuralgia, evaluated as noncompensable.

In October 1999 and March 2000, the veteran underwent VA 
examinations to determine her need for the regular aid and 
attendance of another person.  Following those examinations, the 
diagnoses included chronic low back pain, spondylolisthesis, disc 
disease, and a history of trauma to the lumbosacral spine.  In 
general, it was noted that she was unable to walk without the 
assistance of another person and that she was wheelchair dependent 
for any distance.

In October 2000 and February 2001, the veteran underwent VA 
examinations to determine the extent of her neurologic impairment.  
Following those examinations, the examiners concluded, 
essentially, that the veteran did not lose the use of either foot 
and that the reason for her inability to ambulate independently 
was unclear.  

During her video conference, the veteran testified that since 
December 2002, she had been receiving regular treatment at Kings 
Daughters' Hospital in Madison, Indiana.  She noted that in July 
and October 2003, respectively, she had undergone surgery on her 
left and right knees.  She stated that her only other medical 
treatment was obtained through the VA.  The undersigned Veterans 
Law Judge informed the veteran that it would be to her advantage 
to obtain her complete records from Kings Daughters' Hospital.  
The veteran stated that she could obtain such records; and 
therefore, the record was left open for thirty days to give her 
time to do so.  The veteran's representative requested that the 
veteran be scheduled for an examination to determine whether she 
had lost the use of either or both feet as a result of any service 
connected disability.  38 C.F.R. § 4.63 (2003).

To date, the veteran's records from Kings Daughters' Hospital, 
dated since December 2002, have not been associated with the 
claims folder.  The veteran did, however, submit an Authorization 
and Consent to Release Information to the VA (VA Form 21-4142, 
dated in November 1003), so that the VA could request her records 
from that institution.  Despite such consent, there is no evidence 
that the VA has submitted a request for those records.

In October 2003, a VA physician reported that due to the loss of 
her lower extremities, the veteran was wheelchair bound.  That 
conclusion was unsupported by any rationale, including clinical 
findings.

In light of the foregoing, additional development is warranted 
with respect to the issues on appeal.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.  The following actions are to be performed:

1.  At all times, ensure compliance with the VA's duties to assist 
the veteran in the development of her claims, as set forth in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

2.  Request a copy of the veteran's complete clinical records 
reflecting her treatment from December 2002 to the present at 
Kings Daughters' Hospital in Madison, Indiana.  A failure to 
respond or an negative response to any request must be noted in 
writing and associated with the claims folder.
3.  Have the veteran furnish the names, addresses, and approximate 
dates of treatment or examination, of all other health care 
providers who may possess additional records pertinent to her 
claims of entitlement to specially adapted housing; a special home 
adaptation grant; and an automobile and adaptive equipment or to 
adaptive equipment only.  A failure to reply or a negative 
response to any request must be noted in writing and associated 
the claims folder.

4.  When the actions in paragraphs 2 and 3 have been completed, 
schedule the veteran for orthopedic and neurologic examinations to 
determine the extent of her service-connected knee and back 
disabilities.  All indicated tests and studies must be performed, 
and any indicated consultations must be scheduled.  The claims 
folder must be made available to each examiner for review, and 
each examiner must verify that the claims folder has, in fact, be 
reviewed.  The clinical findings with respect to the service-
connected knee and back disabilities must be reported.  Each 
examiner must report whether the veteran has lost or lost the use 
of both lower extremities so as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The term 
"preclude locomotion" means the necessity for regular and constant 
use of braces, crutches, canes, or a wheelchair as a normal mode 
of locomotion, although occasional locomotion by other methods may 
be possible.  In evaluating the claim, each examiner must render 
an opinion as to whether the veteran retains effective function in 
either foot.  In this regard, the examiners must state whether the 
veteran would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable prosthetic 
appliance.  The determination must be made on the basis of the 
actual remaining function of the foot, i.e., whether the acts of 
balance and propulsion, etc., can be accomplished equally well by 
an amputation stump with prosthesis.  The examiners must also 
state whether the veteran has extremely unfavorable or complete 
ankylosis of the knee, or shortening of the lower extremity of 3 
1/2 inches (8.9 cms.) or more.  Finally, the examiners must state 
whether the veteran has complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  The rationale for all 
opinions must be set forth in writing.

5.  When all of the requested actions have been completed, 
undertake any other necessary development.  Then, readjudicate the 
issues of entitlement to specially adapted housing; entitlement to 
a special home adaptation grant; and entitlement to an automobile 
and adaptive equipment or to adaptive equipment only.  If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction, she and her representative must be furnished a 
Supplemental Statement of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final 
disposition of any remanded issue.  It must be emphasized, 
however, that the veteran has the right to submit any additional 
evidence and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



